NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted September 7, 2016 *
                               Decided September 12, 2016

                                          Before

                            DIANE P. WOOD, Chief Judge

                            RICHARD A. POSNER, Circuit Judge

                            FRANK H. EASTERBROOK, Circuit Judge

No. 15-2734

VINCENT WILLIAMS,                                Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 14 C 5281
DUNBAR ARMORED, INC.,
    Defendant-Appellee.                          Charles R. Norgle,
                                                 Judge.


                                        ORDER

       Vincent Williams sued Dunbar Armored, Inc., his former employer, alleging that
the company had subjected him to a hostile work environment on the basis of his race
and sex and that they retaliated against him when he complained by firing him.
See 42 U.S.C. §§ 1981, 2000e(2)(a)(1), 2000e(3)(a). After Williams filed the suit, he failed
to participate in discovery. He did not answer calls and letters from Dunbar’s counsel


       *
        We have unanimously agreed to decide the case without oral argument because
the issues have been authoritatively decided. See FED. R. APP. P. 34(a)(2)(B).
No. 15-2734                                                                          Page 2

attempting to establish a joint discovery plan; he did not answer Dunbar’s
interrogatories and requests for production of documents; he did not respond to
Dunbar’s repeated overtures to comply with the court’s scheduling orders; and he did
not respond to Dunbar’s motion to compel him to respond to its outstanding discovery
requests. The district court granted the motion to compel after Williams did not appear
at the hearing. When Williams did not comply with the order, Dunbar moved to
dismiss the suit with prejudice for failure to comply with a discovery order, see FED. R.
CIV. P. 37(b), and failure to prosecute, see FED. R. CIV. P. 41(b). Williams did not file a
response, though he did appear at a hearing on the motion, arguing that he was not a
lawyer, did not understand the process, and needed more time. The court dismissed the
case with prejudice; as the court explained, Williams violated the rules of discovery and
took no action to move the case forward in nearly a year.

        On appeal Williams reproduces portions of his complaint and contests the
underlying merits of his employment-discrimination claim, but he does not identify any
disagreement with the district court’s reasons for dismissing his lawsuit or cite any
applicable legal authority. Although we construe the briefs of pro se appellants
liberally, arguments must be developed and supported to be preserved. See FED. R. APP.
P. 28(a)(8)(A); Rahn v. Bd. of Trustees of N. Ill. Univ., 803 F.3d 285, 295 (7th Cir. 2015);
Yasinskyy v. Holder, 724 F.3d 983, 989 (7th Cir. 2013).

                                                                              DISMISSED.